Case 3:19-cv-04065-MMC Document 106-2 Filed 12/23/20 Page 1 of 2




               Exhibit A
          Case 3:19-cv-04065-MMC Document 106-2 Filed 12/23/20 Page 2 of 2
                  Pena v. Wells Fargo Bank, N.A. , Case No. 19-cv-04065-MMC
                Final Approval: Class Counsel Lodestar Summary - by Timekeeper

         Plaintiff's Counsel Lodestar Summary
                       Hours             Fees
Outten & Golden LLP                686.3 $ 316,341.00
Justice Catalyst Law               147.9 $ 108,353.40
Total                              834.2 $ 424,694.40


                                 OUTTEN & GOLDEN LLP
                                        Attorneys
Names                Initials        Position     Hours            Rate            Total
Ossai Miazad         OM              Partner            69.1       $      850.00    $ 58,735.00
Daniel Stromberg     DXS             Counsel            19.5       $      725.00    $ 14,137.50
Michael Litrownik    MNL             Counsel          250.7        $      525.00    $ 131,617.50
Rachel Dempsey       RWD             Associate        141.9        $      375.00    $ 53,212.50
Hannah Cole-Chu      HCC             Associate          71.3       $      325.00    $ 23,172.50
                                     Total            552.5                         $ 280,875.00


                          OUTTEN & GOLDEN LLP
                              Support Staff
Name                 Initials      Hours          Rate     Total
Miguel Tapia Colin   MXT                     91.4 $ 270.00 $ 24,678.00
Sara Olson           SXO                      9.4 $ 270.00 $ 2,538.00
NY Law Clerk         NYLC                     8.9 $ 250.00 $ 2,225.00
SF Law Clerk         SFLC                    24.1 $ 250.00 $ 6,025.00
                     Total                  133.8           $ 35,466.00


                              Justice Catalyst Law
                                    Attorneys
Names                Position            Hours           Rate     Total
Craig Briskin        Senior Counsel               63.8   $ 899.00 $ 57,356.20
Benjamin Elga        Executive Director            1.8   $ 700.00 $ 1,260.00
Brian Shearer        Litigation Director          60.2   $ 661.00 $ 39,792.20
Laura Dismore        Legal Fellow                  5.5   $ 450.00 $ 2,475.00
Kelly Jo Popkin      Legal Fellow                 16.6   $ 450.00 $ 7,470.00
                     Total                       147.9             $ 108,353.40
